Citation Nr: 1010019	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1964 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

The issue of entitlement to service connection for PTSD was 
previously before the Board in April 2009, at which point it 
was remanded for further development concerning the Veteran's 
claimed stressors and medical treatment.  The Board notes 
that, prior to such remand, the Veteran requested and was 
scheduled for a Travel Board hearing in October 2007.  
However, he failed to appear and has not requested that the 
hearing be rescheduled.  See 38 C.F.R. § 20.704(d) (2009).  As 
the remand directives have been complied with, the case is now 
properly before the Board.  

The Board notes that the RO has only adjudicated the issue of 
entitlement to service connection for PTSD.  However, the 
medical evidence of record reflects current diagnoses of both 
PTSD and depression, as well as prior treatment for mixed 
depression and anxiety.  The scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As 
such, the issues on appeal have been recharacterized as set 
forth on the first page of this decision.  

As discussed in detail below, the Board finds that the 
evidence of record is insufficient to establish entitlement 
to service connection for PTSD.  However, the Board finds 
that the evidence is sufficient to warrant service connection 
for an acquired psychiatric disorder other than PTSD, to 
include depression.  While the RO has not adjudicated this 
second issue, as the Board's decision herein to grant service 
connection for such condition is entirely favorable to the 
Veteran, he will not be prejudiced by the Board issuing a 
decision at this time.


FINDINGS OF FACT

1.  The Veteran was not diagnosed with PTSD during service, he 
did not engage in combat with the enemy, and his claimed in-
service stressors are not verifiable based on the information 
provided.

2.  The Veteran has a current PTSD diagnosis; however, such 
diagnosis is not based on a verified in-service stressor.

3.  The Veteran has a current diagnosis of depression and, 
resolving all reasonable doubt in his favor, he has had 
continuous symptoms of depression since service as a result 
of in-service incidents.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated as a result of active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125 (2009).

2.  Depression was incurred as a result of active duty 
service.  38 U.S.C.A. §§ 1101, 1110¸ 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  

In this case, no further action is necessary to comply with 
the VCAA with respect to entitlement to service connection for 
an acquired psychiatric disorder other than PTSD, to include 
depression, as the decision herein is a full grant of such 
benefit.

With respect to the issue of entitlement to service 
connection for PTSD, the Veteran was advised in an October 
2004 letter, prior to the initial unfavorable rating 
decision, of the evidence and information necessary to 
substantiate a service connection claim, as well as the 
responsibilities of the Veteran and VA in obtaining such 
evidence.  Additionally, the Veteran was advised of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with 
Dingess/Hartman, including in a March 2006 letter.  

With respect to stressor development, the Veteran has been 
requested several times to complete and return an enclosed 
PTSD Questionnaire and to provide specific details to allow 
for verification of his claimed stressors, such as an exact 
date or a timeframe not to exceed two months for each event, 
names and identifying information of individuals involved, 
locations, and the unit to which he was assigned during the 
incidents.  See letters dated in October 2004, January 2005, 
October 2005, February 2007, and July 2009.  As one of the 
Veteran's claimed stressors involves an alleged personal 
assault during boot camp, he was further advised in a June 
2009 letter that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressors, as well as 
examples of such evidence, in compliance with the prior Board 
remand.  See 38 C.F.R. § 3.304(f)(3); Bradford v. Nicholson, 
20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 
272, 278 (1999).  

The Board notes that several of these notices were sent after 
the AOJ's initial unfavorable decision in March 2005 and, 
therefore, were not timely.  See Pelegrini, 18 Vet. App. at 
119-20.  However, as the Veteran's claim was subsequently 
readjudicated, including in a December 2009 supplemental 
statement of the case, such timing defect has been cured.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

With regard to the duty to assist, the Veteran's service 
treatment records and available post-service VA and private 
treatment records for which the Veteran provided a consent to 
release information to VA have been obtained and considered.  
In compliance with the prior Board remand, the Veteran was 
requested to provide a consent to release information 
concerning certain private treatment records; however, he did 
not respond to such request.  VA's duty to assist the Veteran 
in developing the pertinent facts and evidence in connection 
with a claim is not a one-way street, and it is the Veteran's 
responsibility to cooperate in such development.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Also in compliance 
with the prior Board remand, pertinent records concerning the 
Veteran's award of disability benefits from the Social 
Security Administration (SSA) have been obtained and 
considered.  

With respect to stressor development, as noted above, the 
Veteran was requested numerous times to provide specific 
details concerning his claimed stressors.  In response, the 
Veteran has repeatedly stated that he has no further evidence 
than that summarized herein.  See, e.g., statements dated in 
January 2005 and August 2009.  Accordingly, the AOJ issued 
formal findings of a lack of sufficient information to verify 
the claimed stressors, in August 2005 and November 2009.  As 
such, the Board concludes that all reasonable efforts were 
made by VA to verify the claimed stressors in order to 
substantiate the Veteran's PTSD claim.  See Wood, 1 Vet. App. 
at 193.

The Board notes that the Veteran has not been provided with a 
VA examination concerning his PTSD claim.  However, VA 
treatment records reflect a current PTSD diagnosis based on 
unverified in-service stressors, as summarized below.  In the 
absence of a verified in-service stressor, there is no 
competent basis upon which to conclude that the Veteran's 
current PTSD is related to service.  As such, a VA 
examination would not yield any information that could 
benefit his claim in any way.  Therefore, the Board finds 
that the medical evidence of record is sufficient to 
adjudicate such claim without further development.  See 38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
 
In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
the nexus element for a chronic condition may be established 
based on competent medical or lay evidence of continuity of 
symptomatology after service.  Barr, 21 Vet. App. at 307.

To be entitled to service connection for PTSD, the record must 
include the following: (1) medical evidence establishing a 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The necessary evidence to establish that an in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).  If 
it is established through military citation or other evidence 
that a veteran engaged in combat with the enemy, and the 
claimed stressor is related to such combat, then, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone is sufficient 
evidence as to the reported stressor's actual occurrence.  Id.  
However, where a determination is made that the claimed 
stressor is not related to combat, the veteran's lay testimony 
alone will not be enough to establish the occurrence of the 
stressor.  Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); 
Sizemore v. Principi, 18 Vet. App. 264, 270 (2004); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  In such cases, service 
records or other credible statements must corroborate the 
occurrence of the claimed stressor.  Cohen, 10 Vet. App. at 
142; Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).

However, for claims pending before VA on or after October 28, 
2008, if the evidence establishes a diagnosis of PTSD during 
service and the claimed stressor is related to that service, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. 
§ 3.304(f)). 

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, competent lay testimony may 
not be rejected unless it is found to be mistaken or otherwise 
deemed not credible.  McLendon, 20 Vet. App. at 84.  Lay 
evidence may not be deemed not credible solely due to the 
absence of contemporaneous medical evidence.  Buchanan, 451 
F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Veteran claims that he is entitled to service connection 
for PTSD as a result of traumatic events during service.  
Specifically, he states that he was humiliated and abused 
during boot camp, including one incident where Sgt. [redacted]
hit him in the head three times with a rifle because he was 
"star gazing."  The Veteran states that he has never been 
the same since that event.  The Veteran has further 
identified stressors of finding a young Vietnamese girl named 
"[redacted]" dead, participating in a friendly fire incident, and 
learning that his good friend "[redacted]" or "[redacted]" had died a 
day after he saw him in Vietnam.  The Veteran states that he 
began to drink heavily during service, and he has suffered 
from severe mental problems, including showing no emotions 
such as crying, since returning from Vietnam.  See, e.g., 
statements dated in August 2004, November 2004, and March 
2005.

The Veteran's sister, G.R., stated in an August 2004 statement 
that the Veteran was kind and loving before service, but he 
was very different when he returned from Vietnam.  
Specifically, G.R. stated that he withdrew from family and 
everyone around him, seemed distant and was easily distracted, 
was very moody and angry, and was unable to hold down a job.  
She further stated that she took the Veteran to see a 
neurologist, Dr. Adelman, and he was prescribed medication, 
but she didn't think the Veteran continued his treatment with 
that provider.

In addition, the Veteran has submitted statements from friends 
and a previous employer indicating that he is unable to 
concentrate or focus, easily frustrated and angered, and 
unable to keep jobs.  See lay statements dated from September 
to November 2004.  The Veteran's girlfriend/roommate of 13 
years further stated that the Veteran has bad short-term 
memory, shows no emotion when a family member or close friend 
dies, and cannot deal with people.  See September 2004 
statement.

The Veteran's service treatment records reflect no complaints 
or treatment for any symptoms of an acquired mental disorder, 
to include PTSD or depression.  Although the Veteran 
complained of tightness in the chest in October 1966, there is 
no indication that such symptom was related to his mental 
health.  No psychological problems were noted at his entrance 
or separation examinations.    

The claims file includes private mental health treatment 
records from Southeastern Mental Health and Wilmington Health 
Associates dated from August 1976 through February 1978, in 
1980 and 1981, in January 1985, and from June 1995 to July 
2003.   Such records generally reflect treatment for mixed 
anxiety and depression, problems with relationships, 
aggression and nervousness, sleep disturbances, and a history 
of alcohol abuse.  Treatment included individual and group 
therapy, hypnosis, and medications such as Prozac and 
Trazadone.  The Veteran has further reported that he received 
additional treatment from Guilford County Mental Health and 
from Dr. Adelman in the 1970s and 1980s, but such records are 
no longer available.  The Veteran also stated that he received 
a private emergency treatment for flashbacks and an anxiety 
attack in September 2004; however, he has not provided 
sufficient information for VA to obtain such records.  See 
November 2004 statement.

VA treatment records dated from August 2003 through June 2009 
reflect current diagnoses including depression and treatment-
resistant PTSD based on the Veteran's claimed stressors as 
summarized above.  See, e.g., treatment records dated in 
October 2003, July 2004, March 2005, May 2007, and May 2009.  
In an October 2003 initial psychiatric assessment, the Veteran 
reported being a "happy kid" even though his family was 
dysfunctional.  The VA provider noted that the Veteran 
described chronic depressive symptoms for over 30 years, or 
since service, including dysphoric mood, excessive guilt, 
self-reproach, fatigue, anhedonia, anxiety, ruminative 
worrying, difficulty concentrating, and pathologic use of 
alcohol.  In March 2004, the Veteran reported feeling 
depressed since service in Vietnam when he became a loner by 
choice and used alcohol heavily.  The Veteran repeatedly 
reported being unable to keep a job due to personality 
conflicts.  A VA treating physician indicated in an August 
2004 statement that the Veteran has a long history of PTSD 
symptoms, a current diagnosis of severe PTSD, and "will not 
work."  A March 2005 treatment record indicates that the 
Veteran carried diagnoses of mood disorder, anxiety, and PTSD, 
and he was warned that his symptoms were longstanding and full 
recovery was not likely.  In May 2007, the Veteran underwent a 
neuropsychological assessment for attention and concentration 
problems, and the provider noted that he had a transient 
ischemic attack or small cerebrovascular accident in the 
spring of 2005.  Based on this assessment, in May 2009, a VA 
provider noted that the Veteran's memory and concentration 
problems are due to depression and PTSD more than they are due 
to his past transient ischemic attack and learning disorder.  
The Veteran continued to be prescribed psychiatric medications 
at that time.

Records from the SSA reflect that the Veteran was awarded 
disability benefits as of May 2005 based on primary diagnoses 
of osteoarthrosis and allied disorders, with a secondary 
diagnosis of mood disorders.  At a June 2005 psychological 
evaluation associated with such award, the Veteran reported 
being hit on the head with a rifle by his drill sergeant for 
not paying attention during boot camp, as well as witnessing 
"several tragic occurrences [in Vietnam] which he continues 
to ruminate over."  The Veteran was diagnosed with PTSD and 
major depression, as well as personality disorder not 
otherwise specified (NOS) with borderline traits.

Based on the foregoing evidence, the Board finds that the 
Veteran is not entitled to service connection for PTSD.  
Specifically, as noted above, service treatment records 
reflect no in-service diagnosis of PTSD.  There is also no 
indication that the Veteran engaged in combat with the enemy, 
as his service personnel records reflect no awards or 
decorations indicating combat, and he reported to his VA 
provider in July 2004 that he did not engage in combat.  As 
such, although the medical evidence reflects a current PTSD 
diagnosis based on reported in-service stressors, for the 
Veteran to be entitled to service connection for such 
condition, there must be corroborating evidence in his service 
records or from other credible sources to establish the 
occurrence of such stressors.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); 74 Fed. Reg. 14, 491; see also Pentecost, 16 
Vet. App. at 128; Cohen, 10 Vet. App. at 142.

In this regard, the Veteran's service treatment and personnel 
records contain no objective evidence of any of his claimed 
stressors, to include the claimed personnel assaults during 
boot camp, such as a request for change in assignment or 
deterioration in work performance.  Further, none of the 
individuals who provided lay statements in support of the 
Veteran's claim reported any contemporaneous communications 
from him concerning the claimed incidents, and their 
observations of his symptoms were all after separation from 
service.  While the Veteran has reported that he began abusing 
alcohol during service, and a history of alcohol abuse was 
noted in post-service treatment records, the Board finds that 
this alone is insufficient to verify the claimed stressor 
based on personal assault.  In particular, the Veteran 
reported that he began to drink heavily while in Vietnam, not 
during boot camp, when the personal assault allegedly 
occurred.  As noted above, the Veteran has repeatedly stated 
that he is unable to provide additional information, such as 
first names, unit assignments, or a two-month time frame 
during which the claimed stressors occurred, in order to allow 
VA to attempt verification of his claimed stressors.  

Accordingly, because VA is unable to confirm that any of the 
Veteran's claimed stressors actually occurred, to include 
those based on personal assault during boot camp, he is unable 
to meet the criteria for service connection for PTSD.  See 
38 C.F.R. § 3.304(f).  As the preponderance of the evidence is 
against the Veteran's service connection claim for PTSD, the 
benefit of the doctrine is not applicable and his claim must 
be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

However, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that he is entitled to service 
connection for depression.  In this regard, despite the lack 
of complaints or treatment for mental health symptoms during 
service, the Veteran is competent to report a lack of 
observable symptoms, such as feelings of depression and no 
expression of emotion, prior to service, as well as continuity 
of such symptoms after an in-service incident.  See 38 C.F.R. 
§ 3.159(a)(2); Barr, 21 Vet. App. at 307-08; Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994).  Similarly, the Veteran's sister 
and friends are competent to report that his personality was 
different immediately after service, as stated by the 
Veteran's sister, and that he continues to have these and 
other observable symptoms, as summarized above.  

Further, the medical evidence of record reflects that the 
Veteran has received post-service treatment for mental health 
problems, including depression and anxiety, for more than 30 
years, since at least August 1976.  The Board notes that the 
earliest treatment records in the claims file are dated 
approximately 10 years after separation from service.  
However, the lack of contemporaneous medical evidence, in and 
of itself, does not render the lay evidence concerning the 
timing of the Veteran's symptoms not credible.  See Buchanan, 
451 F.3d at 1337.  As summarized above, the Veteran reported 
many times for treatment purposes that such symptoms began 
during service, and specifically after he was assaulted with a 
rifle by his drill sergeant during boot camp and witnessed 
tragic events in Vietnam.  See Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (statements made for treatment purposes may be 
afforded greater probative value because there is a strong 
motive to tell the truth in order to receive proper care).  He 
has been continuously diagnosed with acquired psychiatric 
disorders, including depression, based on such reported 
incidents and symptoms.  Moreover, the Board notes that the 
Veteran made such statements many times before he applied for 
service connection for a mental health condition in September 
2004.  

For all of these reasons, the Board finds the Veteran's claims 
that his symptoms of depression began after in-service 
incidents and have continued since that time, as well as the 
lay statements in support of such assertions, to be credible.  
Accordingly, as the Veteran continues to have a diagnosis of 
depression, service connection is warranted for such condition 
based on continuity of symptomatology.  See 38 C.F.R. § 3.303.


ORDER

Service connection for PTSD is denied.

Service connection for depression is granted. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


